                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                            IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     TIBCO SOFTWARE INC.,                          Case No. 19-cv-01163-MMC
                                  11                   Plaintiff,                      ORDER GRANTING DEFENDANT
                                                                                       CIGNA'S ADMINISTRATIVE MOTION
                                  12              v.
Northern District of California




                                                                                       TO FILE UNDER SEAL ITS SECOND
 United States District Court




                                                                                       AMENDED ANSWER, AFFIRMATIVE
                                  13     CONNECTICUT GENERAL LIFE                      DEFENSES, AND COUNTERCLAIMS;
                                         INSURANCE COMPANY (CIGNA),                    DIRECTIONS TO CIGNA
                                  14
                                                       Defendant.                      Re: Dkt. No. 67
                                  15

                                  16
                                              Before the Court is defendant Connecticut General Life Insurance Company’s
                                  17
                                       (“Cigna”) Administrative Motion, filed September 13, 2019, “to File Under Seal its Second
                                  18
                                       Amended Answer, Affirmative Defenses, and Counterclaims,”1 whereby Cigna seeks to
                                  19
                                       file under seal material it has designated confidential. Having read and considered the
                                  20
                                       motion and the declaration filed in support thereof, the Court rules as follows:
                                  21
                                              Cigna seeks to file under seal portions of its Second Amended Answer, Affirmative
                                  22
                                       Defenses, and Counterclaims, as well as the entirety of Exhibits A, B, C, D, and E
                                  23
                                       thereto.
                                  24

                                  25          1
                                                 The chambers copy of the above referenced motion was submitted in double-
                                  26   sided format and consequently not in compliance with the Civil Local Rules of this District
                                       and this Court’s Standing Orders. See Civil L.R. 3-4(c)(2) (“Text must appear on one side
                                  27   only[.]”); see also Standing Orders for Civil Cases Assigned to The Honorable Maxine M.
                                       Chesney ¶ 2 (providing chambers copies “shall be submitted…in single-sided format”).
                                  28   Nonetheless, the Court has accepted, on this occasion, the chambers copy.
                                  1          Good cause appearing, the motion to seal is hereby GRANTED, and no further

                                  2    action need be taken with respect to the sealing of said material. Cigna is, however,

                                  3    hereby DIRECTED to submit to the Court, in single-sided format and no later than

                                  4    September 30, 2019, a freestanding chambers copy of the unredacted version of its

                                  5    Second Amended Answer, Affirmative Defenses, and Counterclaims.

                                  6          IT IS SO ORDERED.

                                  7

                                  8    Dated: September 24, 2019
                                                                                              MAXINE M. CHESNEY
                                  9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
